DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 November 2020, 20 September 2019 and 21 June 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 10 and 18 objected to because of the following informalities:  “the application of a voltage” should be changed to “an application of a voltage”.  Furthermore, the terms “engageable” and “engagable” in claims 1, 10 and 18 should be review and corrected accordingly.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohn (U.S. PG Pub. No. 20080191583).
Regarding independent claim 1: Bohn (e.g. see FIG 1, FIG 2, §0029-§0039) discloses 
a piezo-electric motor (1) comprising: 
an actuation portion (2) including an actuation surface (18) and a piezo stack (6) that is operable in response to the application of a voltage (the piezoelectric actuator's supply voltage) to move the actuation surface along an actuation axis (center axis of transducer 8) between a retracted position (opposite to 23) and an extended position (23); 
a spring strap (4 and 14) partially surrounding the actuation portion (2) and operable to bias the actuation surface (18) toward the retracted position (opposite to 23); and 
a movable portion (16) frictionally engaged with the actuation surface, wherein the voltage (the piezoelectric actuator's supply voltage) is selected (§0034) such that the movable portion (2) sticks to the actuation surface (18) as the actuation surface (18) moves toward one of the retracted position (opposite to 23) and the extended position (23) and slips (§0033, FIG 2A, 30 of FIG 2C) on the actuation surface (18) as the actuation surface (18) moves toward the other of the retracted position (opposite to 23) and the extended position (23) (FIG 2 and §0031-§0034 for first direction, FIG 3 and §0037-§0039 for the opposite direction).

Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Allowable Subject Matter
Claims 10-21 are allowed.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior arts of record fail to disclose “the actuation portion comprises a strip fixedly attached to the piezo stack, wherein the strip is cuboid in shape and wherein the actuation surface includes two opposite surfaces of the strip.”
Regarding claim 7, prior arts of record fail to disclose “the movable portion comprises a pair of pads and wherein each pad engages one of the two opposite surfaces of the strip.”
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a piezo-electric motor comprising, inter alia, a pair of pads, each pad engagable with one of the actuation surfaces; and a spring head engagable with each pad of the pair of pads and operable to bias each pad of the pair of pads into frictional engagement with the respective actuation surface such that each pad of the pair of pads sticks to the respective actuation surface as the actuation surface moves toward one of the retracted position and the extended position and slips on the actuation surface as the actuation surface moves toward the other of the retracted position and the extended position.
Claims 11-17 depend directly or indirectly on claim 10 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 18 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a piezo-electric motor comprising, inter alia, the spring strap cooperting with the strip support to define a wall that surrounds the perimeter of each of the actuation surfaces and extends beyond each of the actuation surfaces in a direction normal to the actuation axis; a pair of pads, each pad engagable with one of the actuation surfaces; and a spring head engageable with each pad of the pair of pads and operable to bias each pad of the pair of pads into frictional engagement with the respective actuation surface such that each pad of the pair of pads sticks to the respective actuation surface as the actuation surface moves toward one of the retracted position and the extended position and slips on the actuation surface as the actuation surface moves toward the other of the retracted position and the extended position.
Claims 19-21 depend directly or indirectly on claim 18 therefore these claims are allowable as being dependent on an allowable base claim.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned claims thereof patentable over the prior arts of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanbara (U.S. Patent No. 6211607) discloses an actuator using an electro-mechanical transducer suitable for driving typical precision machinery including an X-Y drive table, a lens for a camera, a projection lens for an overhead projector, a lens for a binocular, and a probe for medical equipment.
Okamoto et al. (U.S. PG Publication No. 20020084719) discloses a driving apparatus using an improved electromechanical conversion element driven based on driving that is not symmetrical as to the timing of extension and contraction of the electromechanical conversion element, and the electromechanical conversion element is elastically held by the housing.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




31 July 2021			/EMILY P PHAM/                                                Primary Examiner, Art Unit 2837